DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10-14, 19-23, 28-37 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2020/0322187) in view of Qin et al. (US 2019/0373602).

determining a collision for a transmission on one or more CCs of a switching group ([0040] In case of a collision occurring, the SRS can be prioritized so SRS can be ensured for the link adaptation functionalities in order to avoid/minimize the collision. Additionally or alternatively, the CCs can only be utilized for SRS only without any other physical channel or reference signal sharing the SRS CC or during any SRS generation/transmission; [0061] a SRS CC-based switching operation 300 can be based on a particular reference configuration with various CCs in order to avoid collisions (e.g., between SRS and PUCCH or other physical channel transmission). As such, a reference configuration as discussed herein can be utilized to replace the signals with traditional higher priority (e.g., HARQ-ACK transmission) and enable the SRS to have single priority or higher priority instead), wherein the collision is with a physical channel transmission including hybrid automatic repeat request (HARQ)-acknowledgement (ACK) information ([0061] a SRS CC-based switching operation 300 can be based on a particular reference configuration with various CCs in order to avoid collisions (e.g., between SRS and PUCCH or other physical channel transmission). As such, a reference configuration as discussed herein can be utilized to replace the signals with traditional higher priority (e.g., HARQ-ACK transmission) and enable the SRS to have single priority or higher priority instead);
switching one CC of the one or more CCs of the switching group to an alternative CC of one or more alternative CCs based on determining the collision ([0040] In case of a collision occurring, the SRS can be prioritized so SRS can be ensured for the link 
transmitting the transmission via the alternative CC of a first CC of the switching group ([0049] UL subframe resources between the PUCCH transmission and the SRS transmission on SW-T-CCs can be orthogonalized in time so as to not collide or interfere; [0063] orthogonality between SRS on SRS CCs (e.g., one or more SCCs 306) and PUCCH transmissions on PCC 304 can be achieved in the time domain without any potential collision), the alternate CC corresponding to an alternate CC of a first CC of the switching group ([0051] a UE can be configured by RRC signaling to perform SRS switching among a plurality of CCs within a cell group (CG), where one of the CCs is 
	However, He does not teach wherein two or more CCs of the switching group are included in the switching group based on the two or more CCs having a same cyclic prefix.
In an analogous art, Qin teaches wherein two or more CCs of the switching group are included in the switching group based on the two or more CCs having a same cyclic prefix ([0113] the first frequency domain resource and the second frequency domain resource have a same subcarrier spacing; the first frequency domain resource and the second frequency domain resource have a same cyclic prefix; the first frequency domain resource and the second frequency domain resource have a same timing advance … the first frequency resource and the second frequency resource are a first CC and a second CC respectively, and the two CCs are within one CC group or one frequency band; [0105] the network side indicates an identifier of a resource on which a reference signal has been sent on the second frequency domain resource, for example, an identifier of a resource on which an SRS has been sent (SRS resource indicator, SRI), then the first device can use a transmit beam for sending the reference signal on the resource as the transmit beam on the second antenna port for the second frequency domain resource; [0124] Consider SRS Tx beam indication for SRS switching among CCs and BPs with single triggering based on cross-carrier spatial-QCL).


Regarding Claim 2, He does not teach each CC of the switching group is included in the switching group based on: the two or more CCs sharing the same timing advance group, the two or more CCs sharing the same band, and the two or more CCs having the same cyclic prefix.
In an analogous art, Qin teaches each CC of the switching group is included in the switching group based on: the two or more CCs sharing the same timing advance group, the two or more CCs sharing the same band, and the two or more CCs having the same cyclic prefix ([0113] the first frequency domain resource and the second frequency domain resource have a same subcarrier spacing; the first frequency domain resource and the second frequency domain resource have a same cyclic prefix; the first frequency domain resource and the second frequency domain resource have a same timing advance … the first frequency resource and the second frequency resource are a first CC and a second CC respectively, and the two CCs are within one CC group or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Qin’s method with He’s method so that these conditions can ensure a relatively short frequency domain gap between frequency domain resources corresponding to resources included in one uplink reference signal resource set or one uplink reference signal resource configuration. Therefore, uplink reference signals on all resources included in one uplink reference signal resource set or one uplink reference signal resource configuration may share a transmit beam. In this way, the network side can configure a transmit beam for only one uplink reference signal, thereby reducing overheads for configuration of transmit beams (Qin [0114]).

Regarding Claim 3, the combination of He and Qin, specifically He teaches determining whether to switch one or more CCs of a switching group to the alternative one or more CCs ([0049] UL subframe resources between the PUCCH transmission and the SRS transmission on SW-T-CCs can be orthogonalized in time so as to not collide or interfere; [0063] orthogonality between SRS on SRS CCs (e.g., one or more SCCs 306) and PUCCH transmissions on PCC 304 can be achieved in the time domain 

Regarding Claim 4, the combination of He and Qin, specifically He teaches the transmitting via the alternative CC includes transmitting a sounding reference signal ([0049] UL subframe resources between the PUCCH transmission and the SRS transmission on SW-T-CCs can be orthogonalized in time so as to not collide or interfere; [0063] orthogonality between SRS on SRS CCs (e.g., one or more SCCs 306) 

Regarding Claim 5, the combination of He and Qin, specifically He teaches wherein the two or more CCs are of the switching group when the two or more CCs: share a component path ([0038] under SRS CC-based switching in Rel-14, SRS dropping becomes even more serious issue due to a UE UL CA capability limitation, such as having only one or two RF chains for transmission/reception on a corresponding frequency band); are aggregated in intra-band contiguous carrier aggregation; or are aggregated in intra-band carrier aggregation ([0060] Table 2, SRS switching between CCs in a same TAG (Covering inter- and intra- band case with and without antenna switching)).

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Regarding Claim 11, the combination of He and Qin, specifically He teaches wherein each CC of the switching group is included in the switching group based on one of the following: the two or more CCs sharing the same timing advance group ([0037] SRS transmission in a first cell/CC is dropped if the SRS symbol happens to collide with PUCCH or PUSCH in a second cell/CC. Such a rule can be modified to tie with or correspond to a timing advance group (TAG) configuration for a UE), the two or more CCs sharing the same band ([0060] Table 2, SRS switching between CCs in a same 

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 11.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 5.

Regarding Claim 28, He teaches a method of receiving one or more component carriers (CC)s, the method comprising:
determining a collision for a transmission by another device on one or more CCs of a switching group ([0040] In case of a collision occurring, the SRS can be prioritized so 
switching one CC of the one or more CCs of the switching group to an alternative CC of one or more alternative CCs based on determining the collision ([0040] In case of a collision occurring, the SRS can be prioritized so SRS can be ensured for the link adaptation functionalities; [0049] UL subframe resources between the PUCCH transmission and the SRS transmission on SW-T-CCs can be orthogonalized in time so as to not collide or interfere; [0051] a UE can be configured by RRC signaling to perform SRS switching among a plurality of CCs within a cell group (CG), where one of the CCs 
receiving the transmission via the alternative CC ([0049] UL subframe resources between the PUCCH transmission and the SRS transmission on SW-T-CCs can be orthogonalized in time so as to not collide or interfere; [0063] orthogonality between SRS on SRS CCs (e.g., one or more SCCs 306) and PUCCH transmissions on PCC 304 can be achieved in the time domain without any potential collision), the alternative CC corresponding to an alternative CC of a first CC of the switching group ([0051] a UE can be configured by RRC signaling to perform SRS switching among a plurality of CCs within a cell group (CG), where one of the CCs is designated as the SRS SW-F-CC 210 while the remaining CCs can be indicated as SRS switching to CCs (SW-T-CCs) 215; [0059] The length of a type-1 GP 250, for example, could be semi-statically configured for each SRS switching CC group for a UE or implicitly determined based on the CA 
However, He does not teach wherein two or more CCs of the switching group are included in the switching group based on the two or more CCs having a same cyclic prefix.
In an analogous art, Qin teaches wherein two or more CCs of the switching group are included in the switching group based on the two or more CCs having a same cyclic prefix ([0113] the first frequency domain resource and the second frequency domain resource have a same subcarrier spacing; the first frequency domain resource and the second frequency domain resource have a same cyclic prefix; the first frequency domain resource and the second frequency domain resource have a same timing advance … the first frequency resource and the second frequency resource are a first CC and a second CC respectively, and the two CCs are within one CC group or one frequency band; [0105] the network side indicates an identifier of a resource on which a reference signal has been sent on the second frequency domain resource, for example, an identifier of a resource on which an SRS has been sent (SRS resource indicator, SRI), then the first device can use a transmit beam for sending the reference signal on the resource as the transmit beam on the second antenna port for the second frequency domain resource; [0124] Consider SRS Tx beam indication for SRS switching among CCs and BPs with single triggering based on cross-carrier spatial-QCL).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Qin’s method with He’s method so that these conditions can ensure a relatively short frequency domain gap 

Regarding Claim 29, the combination of He and Qin, specifically He teaches one or more CCs is of the switching group when the one or more CCs share a component path ([0038] under SRS CC-based switching in Rel-14, SRS dropping becomes even more serious issue due to a UE UL CA capability limitation, such as having only one or two RF chains for transmission/reception on a corresponding frequency band).

Regarding Claim 30, He teaches a system that receives one or more component carriers (CC)s, the system comprising: a processor that:
determines a collision for a transmission by another device on one or more CCs of a switching group ([0040] In case of a collision occurring, the SRS can be prioritized so SRS can be ensured for the link adaptation functionalities in order to avoid/minimize the collision. Additionally or alternatively, the CCs can only be utilized for SRS only without any other physical channel or reference signal sharing the SRS CC or during any SRS generation/transmission; [0061] a SRS CC-based switching operation 300 can be based on a particular reference configuration with various CCs in order to avoid collisions (e.g., between SRS and PUCCH or other physical channel transmission). As such, a 
switches one CC of the one or more CCs of the switching group to an alternative CC of one or more alternative CCs based on determining the collision ([0040] In case of a collision occurring, the SRS can be prioritized so SRS can be ensured for the link adaptation functionalities; [0049] UL subframe resources between the PUCCH transmission and the SRS transmission on SW-T-CCs can be orthogonalized in time so as to not collide or interfere; [0051] a UE can be configured by RRC signaling to perform SRS switching among a plurality of CCs within a cell group (CG), where one of the CCs is designated as the SRS SW-F-CC 210 while the remaining CCs can be indicated as SRS switching to CCs (SW-T-CCs) 215; [0063] orthogonality between SRS on SRS CCs (e.g., one or more SCCs 306) and PUCCH transmissions on PCC 304 can be achieved in the time domain without any potential collision), wherein two or more CCs of the switching group are included in the switching group based on the two or more CCs sharing a same timing advance group, sharing a same band ([0059] The length of a 
one or more receivers that receive the transmission via the alternative CC ([0049] UL subframe resources between the PUCCH transmission and the SRS transmission on SW-T-CCs can be orthogonalized in time so as to not collide or interfere; [0063] orthogonality between SRS on SRS CCs (e.g., one or more SCCs 306) and PUCCH transmissions on PCC 304 can be achieved in the time domain without any potential collision), the alternative CC corresponding to an alternative CC of a first CC of the switching group ([0051] a UE can be configured by RRC signaling to perform SRS switching among a plurality of CCs within a cell group (CG), where one of the CCs is designated as the SRS SW-F-CC 210 while the remaining CCs can be indicated as SRS switching to CCs (SW-T-CCs) 215; [0059] The length of a type-1 GP 250, for example, could be semi-statically configured for each SRS switching CC group for a UE or implicitly determined based on the CA type of SW-F-CC and the first SW-T-CC (e.g. same TAG or different TAG between the two CCs)).
However, He does not teach wherein two or more CCs of the switching group are included in the switching group based on the two or more CCs having a same cyclic prefix.
In an analogous art, Qin teaches wherein two or more CCs of the switching group are included in the switching group based on the two or more CCs having a same 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Qin’s method with He’s method so that these conditions can ensure a relatively short frequency domain gap between frequency domain resources corresponding to resources included in one uplink reference signal resource set or one uplink reference signal resource configuration. Therefore, uplink reference signals on all resources included in one uplink reference signal resource set or one uplink reference signal resource configuration may share a transmit beam. In this way, the network side can configure a transmit beam for only one uplink reference signal, thereby reducing overheads for configuration of transmit beams (Qin [0114]).


Regarding Claim 32, the claim is interpreted and rejected for the same reason as set forth in Claim 28.
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in Claim 29.

Regarding Claim 34, the combination of He and Qin, specifically He teaches the transmitting comprises transmitting on two or more alternative CCs of the one or more alternative CCs ([0042] SRS switching period that can enable the transmission in a D-SRS subframe to be switched from one CC to another CC for transmission along multiple CCs; [0051] the remaining CCs can be indicated as SRS switching to CCs (SW-T-CCs) 215).

Regarding Claim 35, the combination of He and Qin, specifically He teaches the one or more alternative CCs are not included in the switching group ([0059] Table 2 below illustrates an example lookup table for type-1 GP length configurations corresponding to different use cases. The length of a type-1 GP 250, for example, could be semi-statically configured for each SRS switching CC group for a UE or implicitly determined based on the CA type of SW-F-CC and the first SW-T-CC (e.g. same TAG or different TAG between the two CCs)).

Regarding Claim 36, the combination of He and Qin, specifically He teaches determining whether to switch one or more CCs of a switching group to the alternative 

Regarding Claim 37, the combination of He and Qin, specifically He teaches determining no collision for the transmission on the alternative CC, and wherein the switching is based on determining no collision on the alternative CC ([0049] UL subframe resources between the PUCCH transmission and the SRS transmission on SW-T-CCs can be orthogonalized in time so as to not collide or interfere; [0063] orthogonality between SRS on SRS CCs (e.g., one or more SCCs 306) and PUCCH transmissions on PCC 304 can be achieved in the time domain without any potential collision).

Regarding Claim 40, the combination of He and Qin, specifically He teaches the physical channel transmission includes one of: physical uplink control channel (PUCCH) or physical uplink shared channel (PUSCH) ([0038] SRS on SRC CCs may collide with 

Regarding Claim 41, the combination of He and Qin, specifically He teaches the transmission comprises a sounding reference signal (SRS) transmission ([0049] UL subframe resources between the PUCCH transmission and the SRS transmission on SW-T-CCs can be orthogonalized in time so as to not collide or interfere; [0063] orthogonality between SRS on SRS CCs (e.g., one or more SCCs 306) and PUCCH transmissions on PCC 304 can be achieved in the time domain without any potential collision).

Regarding Claim 42, the combination of He and Qin, specifically He teaches each of the one or more CCs of the switching group and each of the one or more alternative CCs are physical CCs ([0013] FIG. 5 illustrates an example a physical uplink shared channel (PUSCH) transmission or a physical uplink control channel (PUCCH) transmission in a D-SRS subframe).

Claims 6-7, 15 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. in view of Qin et al. and Yu et al. (US 2015/0223087).
Regarding Claim 6, the combination of He and Qin does not teach switching the one CC of the one or more CCs of the switching group to the alternative CC of the one 
In an analogous art, Yu teaches switching the one CC of the one or more CCs of the switching group to the alternative CC of the one or more alternative CCs includes: adjusting at least one component of a component path shared by the two or more CCs of the switching group prior to the transmitting ([0047] the signal processing components shared by aggregated CCs may comprise the LNA 601, the mixer 602, the PLL 603, the filter 604 and the ADC 605; [0039] the processor 130 can further decrease/adjust the operation bandwidth and/or adjust the center frequency of the signal processing component before an end of a DRX off duration, such that the operation band of the signal processing component is adjusted to cover only the bandwidth and the carrier frequency of the PCell before the end of the DRX off duration. In this manner, the power-efficient deactivated SCell measurement without causing PCell/PCC interruption can be achieved).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yu’s method with He’s method in order to reduce the hardware component cost and size of the transmitter. Thus, it is more feasible to implement the method in the mobile devices.

Regarding Claim 7, the combination of He and Qin does not teach returning the at least one component to its default settings after the transmitting.
In an analogous art, Yu teaches returning the at least one component to its default settings after the transmitting ([0039] the processor 130 can further decrease/adjust the operation bandwidth and/or adjust the center frequency of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yu’s method with He’s method in order to reduce the hardware component cost and size of the transmitter. Thus, it is more feasible to implement the method in the mobile devices.

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 6.

Regarding Claim 25, the combination of He and Qin does not teach code for returning the at least one component to its default settings after a transmission is transmitted via the alternative CC.
In an analogous art, Yu teaches code for returning the at least one component to its default settings after a transmission is transmitted via the alternative CC ([0039] the processor 130 can further decrease/adjust the operation bandwidth and/or adjust the center frequency of the signal processing component before an end of a DRX off duration, such that the operation band of the signal processing component is adjusted to cover only the bandwidth and the carrier frequency of the PCell before the end of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yu’s method with He’s method in order to reduce the hardware component cost and size of the transmitter. Thus, it is more feasible to implement the method in the mobile devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Choi et al. (US 2020/0382250) teaches method for transmitting and receiving sounding reference signal in NR system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YU-WEN CHANG/Examiner, Art Unit 2413